Citation Nr: 1507356	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ISSUE

Entitlement to service connection for a bilateral leg disorder with weakness.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, August 2010, March 2012, September 2013, and May 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.  A more detailed procedural posture is set forth in the September 2013 Board remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active service from January 1955 to December 1957.  He claims that he has a bilateral leg disorder involving weakness that had its onset in service.

Most recently, in May 2014, the Board remanded the Veteran's claim so that he could be afforded a new VA examination, the reasons for which are explained in detail in the May 2014 Board remand.
The Veteran was afforded a new July 2014 VA examination, with an August 2014 VA medical opinion.  The examiner diagnosed gout and rheumatoid arthritis and opined it is less likely than not related to the Veteran's active service.

Also, an August 2014 VA joints (knees and legs) examination was performed, which reflects that the VA examiner opined, among other things, that the Veteran's degenerative joint disease (DJD) of the knees is less likely than not related to his active service.

Also, an August 2014 VA neurological examination was performed by Dr. E.U., the chief of neurology.  The Board notes that there are three August 2014 reports from Dr. E.U.  Included with the Veteran's printed VA treatment records (in VBMS) is an August 6, 2014 C&P examination note, and a later August 19, 2014 addendum.  There is also an August 19, 2014 VA examination report (DBQ) associated with the claims file.  In his initial report dated August 6, 2014, the VA examiner noted that physical examination revealed no neurological condition of the lower extremities, but that an MRI of the Veteran's spine and EMG testing was needed.  The August 19, 2014 addendum note reflects an MRI was performed, and the examiner noted that mild stenosis at L4-5 was shown with nerve root impingement.  See also VA Treatment Record, September 2014 (also prepared by Dr. E.U. and noting diagnosed spinal stenosis with nerve root impingement).  There is no record, however, of any EMG test being performed.  The August 2014 DBQ VA examination report prepared by the same examiner reflects that he noted EMG testing was abnormal, and he opined that the Veteran had no neurological condition of his lower extremities.  The Board notes, however, that it is unclear whether EMG testing was ever performed in connection with the August 2014 VA neurological examination as directed in the May 2014 Board remand, or whether the VA examiner was referencing a prior June 2009 EMG report.  

Therefore, in light of the above, the Board regrettably finds that this matter needs to be remanded to associate with the claims file any EMG report prepared in connection with the August 2014 VA examination.  If no EMG testing was performed in connection with the August 2014 VA neurological examination, then on remand the Veteran should be afforded an EMG test, and then a new VA medical opinion should be obtained from the August 2014 VA examiner (Dr. E.U.) to clarify whether the Veteran has any neurological condition involving his legs.  Regardless, a VA medical opinion should be obtained from the same VA examiner to clarify the nature of any lower extremity neurological condition in light of the August 2014 MRI findings of spinal stenosis and nerve root impingement.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file a copy of any VA EMG testing report performed in connection with the August 2014 VA neurological examination (if any was performed).  If no such testing was performed, schedule the Veteran for an EMG test relating to his claimed bilateral leg disorder with weakness.

2.  After the above development has been completed, ask the same VA examiner who prepared the July 2014 VA neurological VA examination report to review the claims file, including the August 2014 EMG test or, if none, then the newly performed EMG test, and to provide a new medical opinion as to whether the Veteran has any disorder of the legs (e.g., neurological, degenerative joint disease, gouty arthritis, rheumatoid arthritis) involving weakness that is at least as likely as not (a 50 percent or greater probability) related to his active service.

Also please ask the VA examiner to clarify whether the Veteran's diagnosed spinal stenosis with nerve root impingement involves a neurological disorder of any lower extremity, and if so, to address whether it is at least as likely as not related to his active service.  If such nerve root impingement does not constitute a leg or lower extremity neurological disorder, or if it is not related to the Veteran's complaints of leg weakness, this should be fully explained in the opinion.

Any opinion must be accompanied by a complete rationale.  If the same VA examiner who provided the July 2014 VA neurological examination is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




